NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 04/20/2021.
Claims 2, 4, 7, 14, and 20 are cancelled.
Claims 24 and 25 are new.
Claims 1, 3, 5, 6, 8-13, 15-19, and 21-25 remain in the Application.   

Allowable Subject Matter
Claims 1, 3, 5, 6, 8-13, 15-19, and 21-25 are allowed. 
Claims renumbered 1-20.

The following is an examiner’s statement of reasons for allowance:   
During an interview on 14 April 2021 with Applicant’s representative, a proposed amendment was discussed that more clearly distinguishes between a (RAID) storage device as Claimed with a solid-state drive (SSD) as disclosed by the prior art with respect to 35 U.S.C. § 103 rejection over Inoue (U S. 2019/0065114) in view of Luby (U.S. 2016/0011939), now incorporated in the Claims.
The prior art of record fails to anticipate or render obvious, a disk drive as recited among other limitations in the independent Claims 1, 10 and 16, comprising a plurality of storage disks implementing a Random Array of Independent Disks (RAID) storage 
a selection module that selects a storage location in the plurality of storage locations on the plurality of storage disks of the disk drive for storing each data chunk based on a correlation of the current data transfer speed of each storage location and an erasure code technique associated with each respective data chunk, wherein: 
the current data transfer speed of each storage location in the plurality of storage locations on the plurality of storage disks of the disk drive corresponds to a data transfer speed of a plurality of data transfer speeds, each erasure code technique in the plurality of erasure code techniques is associated with one of the data transfer speeds in the plurality of data transfer speeds, 
at least two erasure code techniques include different data transfer speeds in the plurality of data transfer speeds, and the selected storage location is selected based on an intersection of the current data transfer speed determined for the storage location, 
the erasure code technique associated with a data chunk for storage at the selected storage location, and a data transfer speed difference between the selected storage location and at least one other storage location in the disk drive.
Consequently, Claims 1, 3, 5, 6, 8-13, 15-19, and 21-25 are allowed over the prior arts. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 


/JAMES C KERVEROS/ Primary Examiner, Art Unit 2111                                                                                                                                                                                                       
Date: April 28, 2021
Allowability Notice 20210428
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov